Citation Nr: 0730825	
Decision Date: 09/28/07    Archive Date: 10/09/07

DOCKET NO.  04-31 014	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to service connection for end stage renal disease 
(claimed as kidney problems).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

P. Smith, Associate Counsel






INTRODUCTION

The veteran had active duty from November 1958 to December 
1961.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2003 rating decision of the 
New Orleans, Louisiana, Regional Office (RO) of the 
Department of Veterans Affairs (VA), which denied service 
connection for end stage renal disease.

The veteran failed to report for a travel Board hearing on 
July 26, 2006.  The Board found good cause shown and remanded 
the matter in February 2007 for a hearing.  The RO notified 
the veteran in an April 2007 letter mailed to his last known 
address that a hearing had been scheduled for July 10, 2007.  
The claims file indicates that the veteran failed to appear 
and did not provide notice he would not attend the hearing.  
The letter was not returned by the United States Postal 
Service as undeliverable.  Under these circumstances, the 
Board considers the request for a hearing to be withdrawn.  
See 38 C.F.R. § 20.704(d) (2006).


FINDING OF FACT

Competent medical evidence dissociates the veteran's end 
stage renal disease from active service.


CONCLUSION OF LAW

End stage renal disease was not incurred in or aggravated by 
active service nor may it be presumed to have been incurred 
therein.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 
2002 & Supp. 2006); 38 C.F.R. 38 §§ 3.303, 3.307, 3.309 
(2007).



REASONS AND BASES FOR FINDING AND CONCLUSION

In correspondence dated November 2002, the RO satisfied its 
duty to notify the veteran under 38 U.S.C.A. § 5103(a) (West 
2002) and 38 C.F.R. § 3.159(b) (2007).  Specifically, the RO 
notified the veteran of: information and evidence necessary 
to substantiate the claim for a service connection claim; 
information and evidence that VA would seek to provide; and 
information and evidence that the veteran was expected to 
provide.  The veteran was essentially instructed to submit 
any evidence in his possession that pertained to his claim.  
To the extent that the Board is denying the veteran's service 
connection claim, no disability rating or effective date will 
be assigned, so there can be no possibility of any unfair 
prejudice to the appellant under the holding in 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

VA has done everything reasonably possible to assist the 
veteran with respect to his claim for benefits in accordance 
with 38 U.S.C.A. § 5103A (West 2002) and 38 C.F.R. § 3.159(c) 
(2007).  Service medical records (SMRs) and private medical 
records have been associated with the claims file.  The 
duties to notify and assist have been met.

Service connection may be granted for a disability resulting 
from disease or injury incurred or aggravated during active 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  The law 
also provides that service connection may be granted for any 
disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  

Generally, to establish "direct" service connection, there 
must be (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury.  
Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004); Hickson v. 
West, 12 Vet. App. 247, 253 (1999).

Service connection will also be presumed for certain chronic 
diseases, including cardiovascular-renal disease and 
nephritis, if manifest to a compensable degree within one 
year after discharge from service.  See 38 C.F.R. §§ 3.307, 
3.309 (2007).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

The United States Court of Appeals for Veterans Claims 
(Court) has held that "where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required."  Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993); see also Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1992).

SMRs show that the veteran's entrance examination dated July 
1958 indicated a normal genitourinary examination.  During 
service, the veteran was treated for urethritis and 
testicular pain.  There is no evidence of complaints of or 
treatment for kidney problems.  The veteran's discharge 
examination in November 1961 indicated a normal genitourinary 
examination with no evidence of kidney problems.

The Board must find that the service medical records provide 
evidence against this claim, failing to indicate the disorder 
in service.

In support of his claim, the veteran submitted 1997 reports 
from private physicians.  The reports provide a diagnosis of 
end stage renal disease secondary to viral glomerulonephritis 
and indicate the veteran was scheduled for a renal transplant 
in November 1997.  None of the reports provide an etiology 
opinion.  The only mention of the veteran's military service 
is in Dr. "G.'s" March 1997 report.  Dr. G, a 
pulmonologist, reported a medical history from the veteran 
that that he had an infection in service which caused his 
renal insufficiency.  Dr. G. treated the veteran for 
shortness of breath and did not provide an etiology opinion 
related to the veteran's kidney problems.

In this regard, a medical history provided by a veteran and 
recorded by an examiner without additional enhancement or 
analysis is not competent medical evidence.  LeShore v. 
Brown, 8 Vet. App. 406, 409 (1995).  However, the Court has 
held that VA can not reject a medical opinion simply because 
it is based on a history supplied by the veteran and that the 
critical question is whether that history was accurate.  
Kowalski v. Nicholson, 19 Vet. App. 171 (2005); see, e. 
g.,Coburn v. Nicholson, 19 Vet. App. 427, 432 (2006) 
(reliance on a veteran's statement renders a medical report 
incredible only if the Board rejects the statements of the 
veteran).

In his November 2003 statement, the veteran asserted that he 
had a virus during service in Japan and was advised by a 
corpsman that his albuminuria was elevated.  The corpsman 
further indicated that the veteran would have kidney problems 
in his 50s because of it.  In this regard, the service and 
post-service records do not support the veteran's contentions 
regarding his point, providing highly probative evidence 
against this claim.  

In any event, there is no competent evidence that the 
veteran's kidney disorder is related to a virus in service or 
to urethritis and testicular pain for which he received 
treatment in service.  Nor is there any competent evidence 
illustrating chronicity or symptomatology of the veteran's 
kidney problems during the 36 years post service.  Although 
the veteran maintains that his end stage renal disease is 
related to service, he is not competent to render an opinion 
on a matter involving medical knowledge, such as diagnosis or 
causation.  See Espiritu, supra.

The Board must finds that the post-service medical record 
also provides evidence against this claim, indicating a 
condition that began decades after service with no connection 
to service.  See generally Maxson v. Gober, 230 F.3d 1330 
(Fed. Cir. 2000).  In this case, such a long interval from 
service to the development of the disorder provides evidence 
against a finding of a connection between service and the 
disorder at issue.    

With respect to the veteran's own contentions, a layperson is 
generally not capable of opining on matters requiring medical 
knowledge.  Routen v. Brown, 10 Vet. App. 183, 186 (1997).  
See also Bostain v. West, 11 Vet. App. 124, 127 (1998) citing 
Espiritu (a layperson without the appropriate medical 
training and expertise is not competent to provide a 
probative opinion on a medical matter, to include a diagnosis 
of a specific disability and a determination of the origins 
of a specific disorder).  Lay testimony is competent, 
however, to establish the presence of observable 
symptomatology and "may provide sufficient support for a 
claim of service connection."  Layno v. Brown, 6 Vet. App. 
465, 469 (1994).  

When a condition may be diagnosed by its unique and readily 
identifiable features, the presence of the disorder is not a 
determination "medical in nature" and is capable of lay 
observation.  In such cases, the Board is within its province 
to weigh that testimony and to make a credibility 
determination as to whether that evidence supports a finding 
of service incurrence and continuity of symptomatology 
sufficient to establish service connection.  See Barr v. 
Nicholson, 21 Vet. App. 303 (2007). 

Lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition, (2) the layperson is 
reporting a contemporaneous medical diagnosis, or (3) lay 
testimony describing symptoms at the time supports a later 
diagnosis by a medical professional.  Jandreau v. Nicholson, 
492 F.3d 1372 (Fed. Cir. 2007). 

Unlike varicose veins under Barr or a dislocated shoulder 
under Jandreau, finding an association between service and 
end stage renal disease (claimed as kidney problems) is not a 
condition capable of lay diagnosis.  See Espiritu and 
Woehlaert v. Nicholson, No. 05-2302 (U.S. Vet. App. August 
24, 2007).  Thus, the veteran's own statements are not 
competent and sufficient to establish a diagnosis of squamous 
cell carcinoma to service many years ago. 

Further, the veteran's opinions are outweighed by the lack of 
pertinent findings in his service medical records, the lack 
of objective medical evidence of the claimed condition for 
many years after separation, and the lack of any medical 
opinion linking or indicating a link to service. 

The Board notes that the veteran has not been afforded a VA 
examination and medical opinion in connection with his 
service connection claim for end stage renal disease.  A 
medical opinion should be obtained if the evidence shows the 
presence of a current disability, and indicates the 
disability may be associated with service.  38 U.S.C.A. § 
5103A (West 2002); 38 C.F.R. § 3.159(c)(4) (2007); see 
Charles v. Principi, 16 Vet. App. 370 (2002).

The Board declines to obtain a medical nexus opinion with 
respect to the service connection claim for end stage renal 
disease because but for the veteran's assertion, there is no 
evidence of pertinent disability for 36 years following 
service.  Although the veteran has a current diagnosis, there 
is no true indication that such disability is associated with 
service.  Given that there is no competent evidence of end 
stage renal disease until 1997, any opinion relating the 
veteran's current disorder to service would certainly be 
speculative.  Service connection may not be based on a resort 
to pure speculation or even remote possibility. See 38 C.F.R. 
§ 3.102 (2007). 

Under McLendon v. Nicholson, 20 Vet. App. 79 (2006), in 
disability compensation (service connection) claims, the VA 
must provide a VA medical examination when there is (1) 
competent evidence of a current disability or persistent or 
recurrent symptoms of a disability, and (2) evidence 
establishing that an event, injury, or disease occurred in 
service or establishing certain diseases manifesting during 
an applicable presumptive period for which the claimant 
qualifies, and (3) an indication that the disability or 
persistent or recurrent symptoms of a disability may be 
associated with the veteran's service or with another 
service-connected disability, but (4) insufficient competent 
medical evidence on file for the VA to make a decision on the 
claim.  Simply stated, the standards of  McLendon are not met 
in this case.  As service and post-service medical records 
provide no basis to grant this claim, and in fact provide 
evidence against this claim, the Board finds no basis for a 
VA examination or medical opinion to be obtained.  

After consideration of all the evidence of record, the Board 
finds that the preponderance of evidence is against the 
claim.  Because the preponderance of evidence is against the 
claim, the benefit-of-the-doubt doctrine is not for 
application.  38 U.S.C.A. § 5107 (West 2002); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  Service connection is 
therefore denied.

ORDER

Service connection for end stage renal disease (claimed as 
kidney problems) is denied.

____________________________________________
JOHN CROWLEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


